DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 11/01/2019 are acceptable.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, applicant should clarify if “a first via” in line 10 is different from “a first via” in line 7. Furthermore, it’s not clear if “the first via” refers to “a first via” in line 7 or 10. Applicant should make similar clarification with “a second via” and “the second via” in claims 13 and 11.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 3-4, 11, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. PG. Pub. No. 2004/0140528 A1) in view of Papou et al. (U.S. Patent No. 8,466,537 B1).
With respect to claim 1, Kim et al., hereinafter referred to as “Kim,” teaches a  method of making a semiconductor device (FIG. 5, annotated below), comprising: 
forming a first molding layer 21 (e.g. FIG. 5A) on a substrate 20; 
forming a first plurality of vias 4 in the first molding layer; 
forming a first conductive line 2 over the first molding layer, wherein the first conductive line is laterally disposed over the first molding layer and a first end (right end) of the conductive line aligns with and is electrically coupled to a first via (right outermost via, coupled to conductive line 2 through via 8) of the first plurality of vias; and 
forming a second plurality of vias 1, wherein a second via (right innermost via) of the second plurality of vias aligns with and is electrically coupled to a second end (left end) of the conductive line, and wherein the second plurality of vias, the conductive line, and the first plurality of vias are electrically coupled to one another (paras. [0033]-[0034]). Kim does not expressly teach 
forming a second molding layer above the first molding layer; and 
forming a second plurality of vias in the second molding layer.
Papou et al., hereinafter referred to as “Papou,” teaches a method of making a semiconductor device (e.g. FIGs. 10A-10C), comprising:
forming a second molding layer 342 above the first molding layer; and 
forming a second plurality of vias 344 in the second molding layer (col. 8, lines 52-57). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the second plurality of vias in the second molding layer as taught by Papou to the semiconductor device of Kim to facilitate manufacturing.

    PNG
    media_image1.png
    286
    525
    media_image1.png
    Greyscale

With respect to claim 3, Kim in view of Papou teaches the method of claim 1, further comprising: 
forming a first dielectric layer 22 over the first molding layer, wherein the first dielectric layer is disposed between the first and second molding layers; and 
forming a third via 8 in the first dielectric layer, wherein the third via electrically couples the first plurality of vias to the first conductive line (paras. [0033]-[0034], Papou, col. 8, lines 52-57 ). The combination would result in the claimed features.
With respect to claim 4, Kim in view of Papou teaches the method of claim 3, further comprising: 
forming a second dielectric layer 23 over the first dielectric layer and the first conductive line, wherein the first and second dielectric layers are sandwiched between the first and second molding layers; and 
forming a fourth via 7 in the second dielectric layer, wherein the fourth via electrically couples the first conductive line to the second plurality of vias (paras. [0033]-[0034], Papou, col. 8, lines 52-57). The combination would result in the claimed features.
With respect to claim 11, best understood in view of 35 USC 112(b) rejection, Kim teaches a method of making a semiconductor device (annotated FIG. 5), comprising: 
providing a substrate 20; 
forming a first molding layer 21on the substrate; 
forming a first plurality of vias 4 in the first molding layer; 
forming a first conductive line 2 over the first molding layer, wherein the first conductive line is laterally disposed over the first molding layer and a first end (right end) of the conductive line aligns with and is electrically coupled to a first via (right outermost via) of the first plurality of vias; 
forming a first dielectric layer 22 over the first molding layer; 
forming a first via 9 in the first dielectric layer, wherein the first via [in the first dielectric layer] electrically couples the first plurality of vias to the first conductive line; and 
forming a second plurality of vias 1, wherein a second via (right innermost via 1)of the second plurality of vias aligns with and is electrically coupled to a second end (left end) of the conductive line, and wherein the second plurality of vias, the conductive line, and the first plurality of vias are electrically coupled to one another (paras. [0033]-[0034]). Kim does not expressly teach 
forming a second molding layer above the first molding layer; and 
forming a second plurality of vias in the second molding layer.
Papou teaches a method of making a semiconductor device (e.g. FIGs. 10A-10C), comprising:
forming a second molding layer 342 above the first molding layer; and 
forming a second plurality of vias 344 in the second molding layer (col. 8, lines 52-57). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the second plurality of vias in the second molding layer as taught by Papou to the semiconductor device of Kim to facilitate manufacturing.
With respect to claim 13, Kim in view of Papou teaches the method of claim 11, further comprising: 
forming a second dielectric layer 23 over the first dielectric layer and the first conductive line, wherein the first and second dielectric layers are sandwiched between the first and second molding layers; and 
forming a second via 7 in the second dielectric layer, wherein the second via electrically couples the first conductive line to the second plurality of vias (paras. [0033]-[0034], Papou, col. 8, lines 52-57 ). The combination would result in the claimed features.
With respect to claim 16, Kim teaches a method of making a semiconductor device (annotated FIG. 5), comprising: 
providing a substrate 20; 
forming a first molding layer 21 on the substrate; 
forming a first plurality of vias 4 in the first molding layer; 
forming a first dielectric layer 22 over the first molding layer; 
forming a first via 8 in the first dielectric layer, 
forming a first conductive line 2 over the first molding layer, wherein the first conductive line is laterally disposed over the first molding layer and a first end (right end) of the conductive line aligns with and is electrically coupled to at least one of the first plurality of vias (right outermost via), wherein the first via electrically couples the first plurality of vias to the first conductive line; 
forming a second dielectric layer 23 over the first dielectric layer and the first conductive line; 
forming a second via 7 in the second dielectric layer; and 
forming a second plurality of vias 1, wherein the second plurality of vias is electrically coupled to a second end (left end) of the first conductive line, and wherein the second via electrically couples the second plurality of vias, the first conductive line, and the first plurality of vias to one another (paras. [0033]-[0034]. Kim does not expressly teach 
forming a second molding layer above the first molding layer; and 
forming a second plurality of vias in the second molding layer.
Papou teaches a method of making a semiconductor device (e.g. FIGs. 10A-10C), comprising:
forming a second molding layer 342 above the first molding layer; and 
forming a second plurality of vias 344 in the second molding layer (col. 8, lines 52-57). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the second plurality of vias in the second molding layer as taught by Papou to the semiconductor device of Kim to facilitate manufacturing.

8.	Claims 2, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Papou, as applied to claims 1, 11, and 16 above, and further in view of Minami (U.S. PG. Pub. No. 2002/0036335 A1).
With respect to claims 2, 12, and 17, Kim in view of Papou teaches the method of claims 1, 11, and 16, respectively. Kim in view of Papou does not expressly teach forming a high-impedance dummy layer in the first molding layer.
Minami teach a method of making a semiconductor device 20 (FIGs. 3-4), comprising
forming a high-impedance dummy layer 22 in the first molding layer 3 (para. [0043]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the dummy layer in the first molding layer as taught by Minami to the method of Kim in view of Papou to reduce the leakage of high-frequency waves while maintaining high Q-value (para. [0044]).

9.	Claims 5-7, 14-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Papou, as applied to claims 1, 11, and 16 above, and further in view of Liang et al. (U.S. PG. Pub. No. 2004/0095222 A1).
With respect to claim 5, Kim in view of Papou teaches the method of claim 1. Kim in view of Papou does not expressly teach
forming a third plurality of vias in the second molding layer, wherein the each of the third plurality of vias is spaced from a respective one of the second plurality of vias.
Liang et al., hereinafter referred to as “Liang,” teaches a method of making a semiconductor device (e.g. FIG. 5D), further comprising:
forming a third plurality of vias 38 or 39 in the second molding layer 37, wherein the each of the third plurality of vias is spaced from a respective one of the second plurality of vias (the other of vias 38 or 39) (para. [0026]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the third plurality of vias as taught by Liang to the method of Kim in view of Papou to increase functionality.
With respect to claim 6, Kim in view of Papou and Liang teaches the method of claim 5, wherein the second plurality of vias form a first coil and third plurality of vias form a second coil (Liang, para. [0026]).
With respect to claims 7, 15, and 19, Kim in view of Papou and Liang teaches the teaches the method of claims 6, 12, and 18, respectively, wherein the first coil and the second coil are interleaved with respect to one another (Liang, para. [0026]).
With respect to claims 14, and 18, Kim in view of Papou teaches the method of claims 11, and 16, respectively. Kim in view of Papou does not expressly teach 
forming a third plurality of vias in the second molding layer, wherein the each of the third plurality of vias is spaced from a respective one of the second plurality of vias, wherein the second plurality of vias form a first coil and third plurality of vias form a second coil.
Liang teaches a method of making a semiconductor device (e.g. FIG. 5D), further comprising:
forming a third plurality of vias 38 or 39 in the second molding layer 37, wherein the each of the third plurality of vias is spaced from a respective one of the second plurality of vias (the other of vias 38 or 39), wherein the second plurality of vias form a first coil and third plurality of vias form a second coil (para. [0026]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the third plurality of vias as taught by Liang to the method of Kim in view of Papou to increase functionality.

10.	Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Papou and Liang, as applied to claims 6 and 19 above, and further in view of Kubono et al. (U.S. Patent No. 7,764,158 B2).
With respect to claims 8 and 20, Kim in view of Papou and Liang teaches the teaches the method of claims 6, and 19, respectively. Kim in view of Papou and Liang does not expressly teach
forming an integrated circuit (IC) device in a lumen area of the first and second coils, wherein the IC device is electrically coupled to the third plurality of vias.
Kubono et al., hereinafter referred to as “Kubono,” teaches a method of making a semiconductor device (FIG. 4), further comprising:
forming an integrated circuit (IC) device 132 or 133 in a lumen area of the coil 131 wherein the IC device is electrically coupled to the third plurality of vias (“vias” to make the coil) (col. 3, lines 47-50). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the IC device as taught by Kubono to the method of Kim in view of Papou and Liang to control an output (col. 3, lines 57-61).

11.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Papou and Liang, as applied to claim 6 above, and further in view of Kahlmann et al. (U.S. PG. Pub. No. 2004/0056749 A1).
With respect to claim 9, Kim in view of Papou and Liang teaches the teaches the method of claim 6. Kim in view of Papou and Liang does not expressly teach 
forming a first dielectric layer over the second molding layer; 
forming third and fourth vias in the first dielectric layer, the third via being electrically coupled to the IC device and the fourth via being electrically coupled to the third plurality of vias; and 
forming a second conductive line above the first dielectric layer, wherein a first end of the second conductive line is electrically coupled to the third via and second end, opposite the first end, of the second conductive line is electrically coupled to the fourth via.
Kahlmann et al., hereinafter referred to as “Kahlmann,” teaches a method of making a semiconductor 60 (annotated FIG 2), further comprising:
forming a first dielectric layer 61 over the second molding layer 10; 
forming third and fourth vias 72 and 71 in the first dielectric layer, the third via 72 being electrically coupled to the IC device 50 and the fourth 71 via being electrically coupled to the third plurality of vias 1; and 
forming a second conductive line 72 above the first dielectric layer, wherein a first end (left end) of the second conductive line is electrically coupled to the third via and second end (right end), opposite the first end, of the second conductive line is electrically coupled to the fourth via (para. [0049]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the vias and conductive line as taught by Kahlmann to the method of Liang to yield the predictable results of electrical connection.
With respect to claim 10, Kim in view of Papou, Liang and Kahlmann teaches the teaches the method of claim 9, further comprising forming a second dielectric layer 62 over the first dielectric layer and the second conductive line (Kahlmann, para. [0049]).

    PNG
    media_image2.png
    391
    735
    media_image2.png
    Greyscale

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837